Citation Nr: 0017543
Decision Date: 06/08/00	Archive Date: 09/08/00

DOCKET NO. 95-05 161               DATE JUN 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for degenerative joint disease
of the hands.

2. Entitlement to service connection for arthralgia in multiple
joints.

REPRESENTATION

Appellant represented by: Washington Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran had active service from November 1973 to February 1994.

This appeal arises from an August 1994 rating decision in which the
regional office (RO), in part, denied entitlement to service
connection for degenerative joint disease of the hands and
arthralgia in multiple joints. Entitlement to service connection
for tinnitus was granted and assigned a noncompensable evaluation.
The veteran appealed. In an October 1995 rating decision,
effectuating a hearing officer's decision, the claims for service
connection remained denied, but the claim for an increased
evaluation for tinnitus was granted and a 10 percent rating was
assigned.

During the course of this appeal the RO issued a November 1995
rating decision which denied entitlement to an evaluation in excess
of 10 percent for degenerative joint disease of the thoracic spine,
denied entitlement to a compensable evaluation for epididymitis and
granted service connection for tendonitis of the right thumb, with
an initial noncompensable evaluation. No timely appeal was taken
with regard to any of these issues and they are not presently
before the Board.

In February 1997 the case was before the Board at which time it was
remanded to afford the veteran a Travel Board hearing. The records
shows that the veteran received notice of the hearing, but did not
appear and no evidence of good cause has been presented. Thus, the
Board has proceeded as if such request had been withdrawn by the
veteran. 38 C.F.R. 20.702(d) (1999).

The Board notes that during the course of the appeal, the veteran
was granted a 10 percent rating for tinnitus. He is currently
receiving the maximum compensable evaluation for his service-
connected tinnitus. See 38 C.F.R. 4.87, Diagnostic Code 6260
(1999). He was advised in the hearing officer's decision in
November 1995 that this was a complete grant of benefits and
satisfied his appeal. Accordingly,

- 2 -

although the issue of an increased rating for tinnitus was
certified to the Board, there is no issue for appellate
consideration with regard to the schedular evaluation assigned. To
the extent that the veteran's claim for an increased evaluation may
be construed as an inferred claim for an extraschedular evaluation,
it is noted that the Board does not have jurisdiction to address
the provisions of 38 C.F.R. 3.321(b)(1) in the first instance. See
Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet.
App. 88 (1996). Accordingly, the matter is referred to the RO for
any appropriate consideration.

FINDINGS OF FACT

1. The veteran has not submitted competent medical evidence
demonstrating a diagnosis of degenerative joint disease of the
hands.

2. The veteran has not submitted competent medical evidence
demonstrating a diagnosis of arthralgia in multiple joints.

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of
entitlement to service connection for degenerative joint disease of
the hands. 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran has not submitted a well-grounded claim of
entitlement to service connection for arthralgia in multiple
joints. 38 U.S.C.A. 5107(a) (West 1991).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant factual background

Service connection for degenerative joint disease of the hands

The veteran's service medical records show that September 1986 x-
rays of the veteran's right thumb were normal following complaints
of right thumb pain resulting from a softball injury.

In March 1991 the veteran received a soft tissue injury of the left
hand. Left hand and wrist x-rays showed no evidence of fracture,
dislocation, arthritic or inflammatory change. The joint spaces
were adequately maintained throughout the hand and the wrist.

In September 1993 the veteran complained of a four week history of
wrist pain and right hand stiffness and provided a family history
of arthritis. Physical examination showed that the third and fourth
fingers of the right hand were unremarkable in appearance with fair
range of motion. It was noted that complete flexion of those
fingers was not easily accomplished. The wrists had full range of
motion. The impression was arthritis/tendinitis.

The veteran again complained of right hand stiffness in October
1993. Examination revealed no deformity or tenderness. All digits
had full range of motion. Good strength was noted and the hand was
neurologically grossly intact. The assessment was musculoskeletal
pain. A physical therapy consultation indicated probable
degenerative joint disease of the hands.

In November 1993 the veteran complained of bilateral hand
stiffness. It was noted that he worked at a computer console.
Examination was normal. Good grip was noted and there was no
evidence of carpal tunnel syndrome. The assessment was stiffness of
the hands. A follow up examination 8 days later showed much
improvement.

4 -

The veteran was separated from service in February 1994 and
entitlement to service connection was established for tendonitis of
the right thumb effective in March 1994.

The veteran was afforded a VA examination in May 1994. Complaints
of soreness following exertion, and occasionally morning and cold
weather related aches were noted. No redness, crepitus, swelling or
other abnormalities were noted. Normal range of motion of the
wrists was noted. The relevant assessment was a problem with aching
in the hands after exertion and in cold weather, suggestive of
possible mild early chronic joint disease. X-rays of both hands
showed no osseous or articular abnormalities of either hand, the
impression was normal examination of both hands.

Outpatient treatment records from the United States Coast Guard are
also of record. In October 1994 a note indicates that the veteran
was being treated for complaints of right wrist pain. The
assessment was possible affective disorder with somatization, rule
out wrist subluxation. A February 1995 note indicates that the
veteran was being seen for a bump on his right thumb. Earlier x-
rays (October 1994) were negative. He complained of pain when he
gripped, and stiffness in the second and third fingers of both
hands. The assessment was extensor tendonitis.

In May 1995 the veteran testified before a hearing officer at the
local RO. He testified that although he has never gotten diagnosed,
he has problems all the time. Transcript at p. 10. He first noticed
the problems about 3 to 4 months after returning from the Persian
Gulf War. Tr. p. 11. His symptoms including weakened grip and pain.
Tr. at pp. 11 - 12. He didn't experience swelling, just stiffness,
but the medications he took for his back also helped his hands. Tr.
p. 11. The symptoms weren't constant, but only after he picked
something up. He could not work uninterrupted for very long on a
computer keyboard, he made more typing errors because of his hands,
and it has affected his handwriting. Tr. p. 14.

5 -

Entitlement to service connection for arthralgia in multiple joints

The veteran's service medical records show that in September 1981
the veteran complained left knee pain not due to any specific
trauma. Objectively, the knee had full painless range of motion
without clicks. The medial collateral, lateral collateral and
cruciate ligaments were all tight, as was the patellar mechanism.
Tenderness was present, but no swelling was noted. The assessment
was tendonitis. There was no evidence of structural problems. A
follow up examination in October 1981 was completely normal. The
final assessment was tendonitis.

A May 1986 note indicated that the veteran reported an episode of
pain in the knees, elbows and ankles several years prior which he
was told was tendonitis. It was noted that he was presently without
complaints, and that medication taken as needed had been effective.
The assessment was history of arthralgia which responded to
medication.

A September 1992 note showed that the veteran related complaints of
tendonitis in his shoulders and elbows which he described as
chronic since 1976. Objectively the shoulders and elbows were
without gross deformity, swelling or [illegible] changes, redness,
heat, swelling or point tenderness. The assessment was symmetrical
joint pain, etiology unknown. Follow up examination later that
month showed that the condition was much improved. Mild residual
pain was still noted. The veteran reported that he had experienced
similar problems since 1976, and that his last flare- up was in
1986. The assessment was musculoskeletal pain. Follow up the next
month showed that all laboratory tests were within normal limits
and that the pain was resolving, however the veteran reported
recurrent bilateral shoulder pain 7 days later. The impression at
that time was multiple joint arthralgia with normal screening
serology. The veteran reported that the pain sometimes reached 10
on a scale of 1-10 resulting in incapacitation. Follow-up knee and
shoulder x-rays were within normal limits. The assessment given at
that time was overuse/repetitive motion disorder.

6 -

In an October 1993 report of medical history (Standard Form 93) the
veteran reported a history of swollen or painful joints since 1979
caused by overworking and overexercise, and treated with decreased
exercise and medication as needed.

The veteran was separated from service in February 1994 and
entitlement to service connection for degenerative joint disease of
the thoracic spine and tendonitis of the right thumb was
established in March 1994.

The veteran was examined at the May 1994 VA examination for
concerns relating to his complaints of multiple joint pain.
Complaints of soreness and aches following exertion, during cold
weather, and in the morning were noted. It was also noted that the
veteran had given up sports in 1986 as result of a back disorder.
No redness, crepitus, swelling or other abnormalities of the joints
involved with the exception of the shoulders which had mild
crepitus on rotation with pain at the extremes of motion, although
both shoulders had full range of motion. No acute changes were
noted. Examination of the elbows and wrists was unremarkable and
showed normal motion. Examination of the hips showed full range of
motion with no tenderness or other abnormalities. Examination of
the ankles also revealed no acute or chronic findings. The relevant
assessment was a problem with aching in the hands, shoulders,
elbows, wrists and hips, ankles after exertion and cold weather,
suggestive of possible mild early chronic joint disease. Bilateral
shoulder x-rays showed no osseous or articular abnormalities of
either shoulder.

Outpatient treatment notes from the Seattle, Washington VA Medical
Center dated in November 1994 noted a history of right shoulder
pain with swelling and redness since 1980. Shoulder and hand x-rays
were normal. The assessment was probable fibromyalgia. December
1994 notes show that the veteran was seen for various complaints of
joint stiffness and he related a past diagnosis of fibromyalgia.
The relevant diagnoses were shoulder pain, seven stiff fingers.

At the May 1995 hearing the veteran testified that arthralgia
affected his ankles knees, hips, shoulders, elbows and wrists, and
that he had used aspirin for relief since 1976 or 1977. Tr. p. 19.
The symptoms were activity related. Id. His right

- 7 -

shoulder was the only joint bothering him at the time, but the
symptoms came and went, and they were predicated on exertion. Tr.
p. 22.

Criteria and Analyses

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S. C.A. 1110, 1131 (West 1991).

A person who submits a claim for benefits under a law administered
by the Secretary shall have the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. 38 U.S.C.A. 5107 (West 1991). A
well grounded claim is a plausible claim, one which is meritorious
on its own or capable of substantiation. The claim does not need to
be conclusive, but only possible in order to be well grounded.
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The appellant has
the burden of submitting evidence to show that the claim is
plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). In
order for there to be a well grounded claim for service connection,
there must be evidence of incurrence or aggravation of a disease or
injury during service, competent evidence that the veteran
currently has the claimed disability, and evidence of a nexus
between the inservice disease or injury and the current disability.
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992).

The evidence shows that there is no medically competent, current
diagnoses of degenerative joint disease of the hands or arthralgia
in multiple joints which would serve to well-ground the veteran's
claims. If the issue is one that involves medical etiology (such as
the nexus between current disability and an inservice injury or
disease), medical diagnosis, or medical causation, the veteran must
offer competent medical evidence sufficient to support a plausible
claim. Murphy, 1 Vet. App. at 81 (1990).

8 -

The only references to degenerative joint disease (the October 1993
physical therapy consultation and the May 1994 preliminary opinion
of the VA examiner) of the hands are inconclusive, and are
contradicted by the subjective evidence, namely the subsequent x-
rays taken in conjunction with the May 1994 examination.

With regard to arthralgia in multiple joints, the record reflects
references by health care providers in May 1986 and November 1994,
however neither is conclusive. The May 1986 reference is not
current, and is not a diagnosis. The November 1994 assessment is
based on a history, given by the veteran of symptomatology which is
not supported in the record. In cases where a medical opinion
depends upon the veteran's rendition of his own medical history,
the Board is not bound to accept the medical conclusions as they
have no greater probative value than the facts alleged by the
veteran. Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board notes the veteran's opinion with regard to his belief
that he has degenerative joint disease of the hands and arthralgia
in multiple joints, however a determination of service connection
requires a finding of a current disability and a determination of
a relationship between that disability and an injury or disease
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).
The Board notes here that evidence that requires medical knowledge,
such as in this case, must be provided by someone qualified as an
expert by knowledge, skill, experience, training, or education.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, in view of the veteran's failure to submit competent
evidence that satisfies the aforementioned requirements, the Board
must conclude that the claims are not well grounded and, therefore,
must be denied. Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

ORDER

Entitlement to service connection for degenerative joint disease of
the hands is denied.

9 - 

Entitlement to service connection for arthralgia in multiple joints
is denied.

V. L. Jordan 
Member, Board of Veterans' Appeals

10-



